Citation Nr: 0946858	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for residuals of a 
rectal abscess.

4.  Entitlement to service connection for thoracic and 
cervical spine pain.

5.  Entitlement to service connection for an allergy 
condition.

6.  Entitlement to service connection for residuals of a 
right foot sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  Subsequently, the claims file 
was returned to the jurisdiction of the RO in New Orleans, 
Louisiana.

In July 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for 
pseudofolliculitis barbae, for residuals of a rectal abscess, 
for thoracic and cervical spine pain, for an allergy 
condition, and for residuals of a right foot sprain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

Dental trauma was not evident during service and there is no 
record of current residuals of dental trauma.


CONCLUSION OF LAW

Residuals of dental trauma were neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in July 2005.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was not provided to 
the Veteran; however, this deficiency is not shown to 
prejudice the Veteran.  Because in the decision herein, the 
Board denies service connection for residuals of a dental 
trauma, no disability rating or effective date is being, or 
is to be, assigned.  Therefore, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

The notice requirements pertinent to the issue on appeal have 
been met.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. 
§ 3.381 (2009).  As provided by VA regulations, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered 
disabling conditions, but may be considered service connected 
solely for establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will 
be made as to whether it is due to a combat wound or other 
service trauma, or whether the veteran was interned as a 
prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2009).

The VA General Counsel (GC) has held that, for purposes of 
determining whether a veteran has Class II (a) eligibility 
for dental care, the term "service trauma" does not include 
the intended effects of treatment provided during a veteran's 
military service.  VAOPGCPREC 5-97 (Jan. 22, 1997).  In its 
opinion on the subject, the General Counsel noted, among 
other things, that the term "trauma" is ordinarily defined 
as a "physical injury caused by a blow, or fall . . ." or 
as a "wound; an injury inflicted more or less suddenly, by 
some physical agent."  In other words, an injury.  The 
General Counsel noted that treatment is given in order to 
remedy the effects of disease or injury, that dental 
treatment is not synonymous with dental trauma, and that it 
would be anomalous to conclude that the remedy for an injury 
or disease constituted further injury.

Residuals of Dental Trauma

The Veteran seeks service connection for residuals of dental 
trauma originating during his period of active service.  In 
his claim and during his Board hearing, the Veteran asserted 
that while on active duty he had trauma to the mouth, perhaps 
while playing football, that caused numerous dental problems, 
including an inability to eat anything cold.

The Veteran's July 1974 enlistment examination revealed no 
dental abnormalities.  Review of service treatment records 
shows that the Veteran was treated for two cavities while on 
active duty: in October 1975 (for tooth number 18) and in 
December 1975 (for tooth number 2).  A record dated in either 
November 1974 or November 1975 noted that the Veteran had a 
small puncture wound of the right lip inside the mouth and 
that his teeth were not lose or painful.  He was treated with 
an ice pack and told to return to clinic whenever necessary.  
His December 1975 discharge report of medical examination 
revealed no abnormalities of the mouth and throat, but did 
note the Veteran had Class 2 dental caries.  

Subsequent to active service, there is no evidence of record 
that the Veteran was ever treated for a dental disorder or 
has a current dental disability.  During a May 1977 
examination while in the Reserve the Veteran indicated on his 
contemporaneous report of medical history that he never had 
severe tooth or gum trouble.  VA outpatient medical records 
dated from October 2006 to June 2008 are negative for any 
mention of dental problems and the Veteran has not submitted, 
or requested VA to obtain, any private dental records.  
During his July 2009 Board hearing, the Veteran testified 
that his dentist could not explain his aversion to cold foods 
and that his dentist did not see anything really wrong (see 
transcript at p. 11).

After review, the Board finds that there is no basis in the 
record to find that the Veteran sustained dental trauma 
during service or that the Veteran has residuals of dental 
trauma that were incurred therein.  While in service he was 
treated for two cavities.  In addition, after he sustained a 
small puncture wound of the right lip, his teeth were not 
found to be lose or painful.  The latter injury is probably 
the possible football injury which the Veteran had testified 
to while in service.  Under governing authority noted above, 
the Veteran did not sustain dental trauma while on active 
duty as his teeth were neither treated nor damaged as a 
result of any blow or fall.  See VAOPGCPREC 5-97 (Jan. 22, 
1997).

Absent a demonstration of dental trauma, service connection 
may be considered solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).

However, even assuming there was dental trauma in this case, 
in the absence of medical evidence establishing that the 
Veteran currently has a dental disorder that is related to 
active service, the preponderance of the evidence is against 
the claim of entitlement to service connection.  Simply put, 
in the absence of proof of a current dental disability, there 
can be no valid claim for service connection.  See Barmmer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the claimed disability).  


Under these circumstances, the Veteran has failed to state a 
claim for service connection for residuals of dental trauma.  
As such, this claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for residuals of dental trauma is denied.


REMAND

Unfortunately, a remand is required to properly adjudicate 
the Veteran's remaining claims of entitlement to service 
connection.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

At the time of his July 2009 Board hearing, the Veteran's 
representative submitted a letter from the Veteran's private 
physician, Dr. M.S.H., concerning the claim for service 
connection for thoracic and cervical spine pain.  In that 
July 2009 letter, and in a subsequent letter dated in August 
2009, Dr. M.S.H. indicated that he had been treating the 
Veteran since October 2000 for several of the claimed 
disorders now on appeal.  The Board's review of the claims 
file reveals that the Veteran apparently never requested, and 
the RO never attempted to obtain, private treatment records 
from Dr. M.S.H. for this nine-year period.  

Since the Board's review of the VA outpatient treatment 
records found in the record and dated from October 2006 to 
June 2008 do not show treatment and a current diagnosis for 
all of the Veteran's claimed disorders on appeal, the RO 
should attempt to obtain copies of his private medical 
records.  On remand, the RO also should attempt to obtain any 
VA treatment records from the New Orleans VA Medical Center 
("VAMC"), from June 2008 to the present.  Additionally, the 
Veteran should be provided with an updated statement 
regarding VA's duties to notify and assist that complies with 
directives in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

There is also a procedural defect in this case.  The August 
2009 correspondence from Dr. M.S.H. was submitted without a 
signed waiver of initial RO consideration of the evidence.  
See 38 C.F.R. § 20.1304(c) (2009).  Therefore, the 
physician's opinion letter must be returned to the RO for 
preparation of a Supplemental Statement of the Case (SSOC) 
before the appeal can proceed before the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
his representative and ask them to specify 
all private medical care providers who 
treated him for his skin, rectal, back, 
allergy, and right foot complaints.  Of 
particular interest are any outstanding 
private medical records of evaluation and 
treatment from Dr. M.S.H., from October 
2000 to the present; and any records of 
evaluation and/or treatment from the New 
Orleans VAMC, from June 2008 to the 
present.  After the Veteran has signed the 
appropriate release(s), the RO shall then 
attempt to obtain and associate with the 
claims file any records identified by the 
Veteran that are not already associated 
with the claims file.  The RO also should 
provide the Veteran an appropriate notice 
pursuant to the VCAA that reflects the 
criteria of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  After completion of the development 
requested above, and any additional 
development deemed necessary, including VA 
examinations, the RO will then 
readjudicate the Veteran's remaining 
claims of entitlement to service 
connection on appeal with consideration of 
all applicable laws and regulations and on 
the basis of all the evidence on file.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case, containing notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


